DETAILED ACTION
	This office action is in response to applicant’s remarks filed in application 16/156,832 on February 18, 2021. 
	Claims 1-20 are presented for examination.   
	IDS submitted on October 10, 2018, July 15, 2020 and December 22, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.   Applicant stated that Setaiwan in view of Daigle et al. does not teach “the sensed physical condition is not associated with any particular component or components of the computing system.”   Applicant stated that Daigle et al. teach of a data packet generator being able to be mounted to a structure and includes a tamper sensor and therefore pg. 105-107 and pg. 150 of Daigle et al. teach of the sensed physical condition, motion, associated with a particular component. 
Examiner disagreed.   Daigle et al. teach of a data packet generator which include a motion sensor that can be attached to a workstation or near a workstation (e.g., floor, ceiling or wall) (pg. 88).   The second data packet generator may be used for redundancy (pg. 90).   The housing of the data packet generator may be water resistance or waterproof and are tamper 
The tampering sensor of Diagle et al. monitor the tampering of the data packet generator.   Such tampering detection can also further conclude that the workstation could also be tamper with.   Similarly, applicant claimed that the sensed physical condition is not associated with any particular component or components of the computing system but it can be used to identify a computing system entity in the computing system potentially impacted by an event associated with the sensed physical condition.   The claim stated that it is not associated but it can be impacted by the sensed condition thereby equate to Diagle et al. the tampering of the data packet generator.  
Applicant’s specification and claimed language does not further provide details on what constituted to a sensed physical condition.   Further detail and explanations is advised.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-8, 10-12, 14-15, 17-18 and 20 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Setiawan et al. (US 2020/0079403) in further view of Daigle et al. (US 2010/0046553). 

	In regard to claim 1, Setiawan et al. teach a method, comprising:
performing a machine learning process (machine learning method, paragraph 54) that comprises the following operations:
performing an assessment of a physical environment within which a computing system is located (collection of physical devices, paragraph 34), wherein the assessment includes analyzing information generated by an loT edge sensor in response to a sensed physical condition of the physical environment (the plurality of sensors may be attached to respective physical devices, to monitor the physical conditions of the physical devices, and may be an Internet of things (IoT), paragraph 37), identifying a computing system performance constraint, and identifying an available resource of the computing system (failure prediction unit, fig. 9, paragraph 54);
identifying one or more preemptive recovery actions and associating the one or more preemptive recovery action with the computer system entity, and one of the preemptive recovery maintenance plan optimization, fig. 4, 404);
determining a respective cost associated with implementation of the one or more preemptive recovery actions (cost to complete the maintenance work, paragraph 33);
evaluating the costs associated with the one or more preemptive recovery actions and identifying the preemptive recovery action with the lowest associated cost (decision support unit may determine the optimal maintenance work tasks for a selected physical device, may select the optimal combination that provides the best simulation results, which may include maintenance cost, paragraph 42); and 
implementing, or enabling the implementation of, the preemptive recovery action with the lowest associated cost (generate a work order for a particular physical device, paragraph 41); and 
repeating part of the machine learning process (observation data table hold data populated by sensors attached to the physical devices, over a stretch of time, paragraph 46, maintenance is perform continuously based on the record of the last maintenance column in observation data, paragraph 45).
Setiawan et al. does not explicitly teach the sensed physical condition is not associated with any particular component or components of the computing system, identifying a computing system entity in the computer system potentially impacted by an event associated with the sensed physical condition of the physical environment. 
Daigle et al. teach of a data packet generator include a tamper sensor which is a motion sensor.   If the motion sensor detects motion, data packet generator may be programmed to take appropriate action (pg. 105), fire detected (fig. 16).   It is noted that tampering detection is a detection of an external entity that impact the security of system and not a sensor on the system or any of its component. 
It would have been obvious to modify the method of Setiawan et al. by adding Daigle et al. data packet generator for generating passcodes.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in detection and display of appropriate alerts (pg. 217). 

In regard to claim 2, Setiawan et al. teach the method as recited in claim 1, wherein the computing system entity comprises hardware and/or software (maintenance of a collection of physical devices, paragraph 3).

In regard to claim 4, Setiawan et al. teach the method as recited in claim 1, wherein the operations further comprise evaluating the one or more preemptive recovery actions and identifying a recovery action that does not conflict with other preemptive recovery actions, and which can be performed within a specified timeframe (maintenance plan optimization, paragraph 47-48).

In regard to claim 5, Setiawan et al. teach the method as recited in claim 1, wherein when a conflict is identified between two or more preemptive recovery actions that have been identified, the operations further comprise resolving the conflict (determine the optimal maintenance work tasks for a selected physical device, the decision support unit may perform simulations of maintenance performance of different maintenance work plans based on maintenance performance cost, service availability index, different devices for maintenance at the same time, paragraph 42).

In regard to claim 7, Setiawan et al. teach the method as recited in claim 1, wherein repeating part of the machine learning process comprises repeating the performance of an assessment of the state of the computing system (observation data table hold data populated by sensors attached to the physical devices, over a stretch of time, paragraph 46, maintenance is perform continuously based on the record of the last maintenance column in observation data, paragraph 45).

In regard to claim 8, Setiawan et al. teach the method as recited in claim 1, wherein the machine learning process is an unsupervised machine learning process (failure prediction unit may include failure prediction model based on machine learning method, fig. 9, 150, failure prediction unit ma send alert message to the maintenance management unit that may relay the alert message to the user interface, paragraph 54, it is noted that the machine learning does not involve the user until after the alert is raised).

In regard to claim 10, Setiawan et al. teach the method as recited in claim 1, wherein the operations further comprise determining an impact, on one or more computing system resources and/or on one or more entities, of implementation of a preemptive recovery action (maintenance performance of different maintenance work plans based on maintenance performance cost, service availability index, different devices for maintenance at the same time, paragraph 42).


performing a machine learning process (machine learning method, paragraph 54) that comprises the following operations:
performing an assessment of a physical environment within which a computing system is located (collection of physical devices, paragraph 34), wherein the assessment includes analyzing information generated by an loT edge sensor in response to a sensed physical condition of the physical environment (the plurality of sensors may be attached to respective physical devices, to monitor the physical conditions of the physical devices, and may be an Internet of things (IoT), paragraph 37), identifying a computing system performance constraint, and identifying an available resource of the computing system (failure prediction unit, fig. 9, paragraph 54);
identifying one or more preemptive recovery actions and associating the one or more preemptive recovery action with the computer system entity, and one of the preemptive recovery actions, when performed, reduces or eliminates an impact of the event on the computer system entity (maintenance plan optimization, fig. 4, 404);
determining a respective cost associated with implementation of the one or more preemptive recovery actions (cost to complete the maintenance work, paragraph 33);
evaluating the costs associated with the one or more preemptive recovery actions and identifying the preemptive recovery action with the lowest associated cost (decision support unit may determine the optimal maintenance work tasks for a selected physical device, may select the optimal combination that provides the best simulation results, which may include maintenance cost, paragraph 42);
implementing, or enabling the implementation of, the preemptive recovery action with the lowest associated cost (generate a work order for a particular physical device, paragraph 41); and 
repeating part of the machine learning process (observation data table hold data populated by sensors attached to the physical devices, over a stretch of time, paragraph 46, maintenance is perform continuously based on the record of the last maintenance column in observation data, paragraph 45).
Setiawan et al. does not explicitly teach the sensed physical condition is not associated with any particular component or components of the computing system, identifying a computing system entity in the computer system potentially impacted by an event associated with the sensed physical condition of the physical environment. 
Daigle et al. teach of a data packet generator include a tamper sensor which is a motion sensor.   If the motion sensor detects motion, data packet generator may be programmed to take appropriate action (pg. 105), fire detected (fig. 16).   It is noted that tampering detection is a detection of an external entity that impact the security of system and not a sensor on the system or any of its component.
Refer to claim 1 for motivational statement. 

In regard to claim 12, Setiawan et al. teach the non-transitory storage medium as recited in claim 11, wherein the computer system entity comprises computer system hardware and/or software (maintenance of a collection of physical devices, paragraph 3).
maintenance plan optimization, paragraph 47-48).

In regard to claim 15, Setiawan et al. teach the non-transitory storage medium as recited in claim 11, wherein when a conflict is identified between two or more preemptive recovery actions that have been identified, the operations further comprise resolving the conflict (determine the optimal maintenance work tasks for a selected physical device, the decision support unit may perform simulations of maintenance performance of different maintenance work plans based on maintenance performance cost, service availability index, different devices for maintenance at the same time, paragraph 42).

In regard to claim 17, Setiawan et al. teach the non-transitory storage medium as recited in claim 11, wherein repeating part of the machine learning process comprises repeating the performance of an assessment of the state of the computing system (observation data table hold data populated by sensors attached to the physical devices, over a stretch of time, paragraph 46, maintenance is perform continuously based on the record of the last maintenance column in observation data, paragraph 45).

In regard to claim 18, Setiawan et al. teach the non-transitory storage medium as recited in claim 11, wherein the machine learning process is an unsupervised machine learning process failure prediction unit may include failure prediction model based on machine learning method, fig. 9, 150, failure prediction unit ma send alert message to the maintenance management unit that may relay the alert message to the user interface, paragraph 54, it is noted that the machine learning does not involve the user until after the alert is raised).

In regard to claim 20, Setiawan et al. teach the non-transitory storage medium as recited in claim 11, wherein the operations further comprise determining an impact, on one or more computing system resources and/or on one or more entities, of implementation of a preemptive recovery action (maintenance performance of different maintenance work plans based on maintenance performance cost, service availability index, different devices for maintenance at the same time, paragraph 42).

******************************************

Claims 3, 9, 13 and 19 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Setiawan et al. (US 2020/0079403) in further view of Daigle et al. (US 2010/0046553) in further view of Kamiguti et al. (US 2019/0310620). 

In regard to claim 3, Setiawan et al. and Daigle et al. does not explicitly teach the method as recited in claim 1, wherein the preemptive recovery action, when performed, protects data residing in the computing system.
Kamiguti et al. teach of the diagnostic service system may be configured to includes operating data (paragraph 16). 
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing preventive maintenance information related to the machine (paragraph 13).  

In regard to claim 9, Setiawan et al. and Daigle et al. does not explicitly teach the method as recited in claim 1, wherein the machine learning process is a supervised machine learning process.
Kamiguti et al. teach of the knowledge system automatically analyzes the machine status according to free text inputted by the user, and in addition, by learing the correlation between the history data of the machine and the failure occurrence, and creating a learning model thereof, the user inputs the current state data of the machine into this learning model (paragraph 107). 
It would have been obvious to modify the method of Setiawan et al. and Daigle et al. by adding Kamiguti et al. diagnostic service system.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing preventive maintenance information related to the machine (paragraph 107).  

In regard to claim 13, Setiawan et al. and Daigle et al. does not explicitly teach the non-transitory storage medium as recited in claim 11, wherein the preemptive recovery action, when performed, protects data residing in the computing system.
paragraph 16). 
	Refer to claim 3 for motivational statement. 

In regard to claim 19, Setiawan et al. and Daigle et al. does not explicitly teach the non-transitory storage medium as recited in claim 11, wherein the machine learning process is a supervised machine learning process.
Kamiguti et al. teach of the knowledge system automatically analyzes the machine status according to free text inputted by the user, and in addition, by learning the correlation between the history data of the machine and the failure occurrence, and creating a learning model thereof, the user inputs the current state data of the machine into this learning model (paragraph 107). 
Refer to claim 9 for motivational statement. 

**************************************************
Claims 6 and 16 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Setiawan et al. (US 2020/0079403) in further view of Daigle et al. (US 2010/0046553) in further view of Desai et al. (US 2020/0034270). 

In regard to claim 6, Setiawan et al. and Daigle et al. does not explicitly teach the method as recited in claim 1, wherein implementation of the one or more recovery actions is performed automatically without intervention or input by a human user.
paragraph 30, fig. 2, 213).   It is noted that at the time of a failover, the system execute the admission control policies without intervention from a user. 
It would have been obvious to modify the method of Setiawan et al. and Daigle et al. by adding Desai et al. machine learning system for workload failover.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a method to set failover policies such as reserve failover resources or failover level policy to be executed at the time of the failover (paragraph 13). 
In regard to claim 16, Setiawan et al. and Daigle et al. does not explicitly teach the non-transitory storage medium as recited in claim 11, wherein implementation of the one or more recovery actions is performed automatically without intervention or input by a human user.
Desai et al. teach of administrators, using the cloud management platform can set admission control policies that define the behavior of a cluster of virtual machines and physical host machines, can configure how a cluster of VMs behaves with respect to failover when a physical host machine fails or requires maintenance, restarting, or other events that cause downtime (paragraph 30, fig. 2, 213).   It is noted that at the time of a failover, the system execute the admission control policies without intervention from a user. 


***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov